Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, 16, and 17 in the reply filed on January 26, 2021 is acknowledged.  The traversal is on the ground(s) that the apparatus and program require they operate upon the identified cables and there is no indicated relationship between the two subcombinations is such that they don’t have separate utility (the applicant is addressing the restriction between groups II and III as if they are related as combination and subcombination HOWEVER this is not the relationship, the relationship identified was subcombinations which are useable together(where neither of the independent claims is the combination claim).  This is not found persuasive because it is quite evident that the robot arrangement of group II is just that, it is a robotic device and applicant is well aware that the material worked upon is NOT part of the apparatus (or device). The robotic arrangement could clearly be used to remove insulation from an insulated pipe and allow the tow bare pipe ends to be joined followed by proceeding with the steps of measuring and determining the proper amount of insulation to be added to the arrangement to provide a joined pipe assembly with improved properties. Processing insulated pipes to ready the same for joining as well as joining the pipes and providing the insulation about the joint is clearly a different process from joining two cable ends together. Applicant’s arguments to the contrary have not been found persuasive. Additionally as groups II and III relate as subcombinations useable together (note that the device was clearly useable independent of the software claimed to join two insulated pipes together for instance) where the machine didn’t rely on the claimed software for joining a cable together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 26, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, “the properties” appears which lacks proper antecedent basis since no “properties” have been previously defined. It is suggested that “the” be deleted. In claim 1, line 4, “the conductors” lacks proper antecedent basis as no “conductors” have been previously defined. It is suggested that the word “the” be deleted. In claim 1, line 10, “the geometry” appears which lacks proper antecedent basis as no geometry has been previously defined. It is suggested that the word “the” be changed to --a--. 
In claim 3, like 2, “the cone surface” lacks proper antecedent basis for as while a cone has been previously defined, no “cone surface” has been previously defined. It is suggested that “the” be changed to --a--. 
In claim 5, line 3, “the level” appears which lacks proper antecedent basis as no such level has been previously defined. It is suggested that “the” be changed to --a--.
In claim 7, line 3, “the surface of the cone” appears which lacks proper antecedent basis as no surface of the cone has been previously defined. It is suggested that “the” be changed to --a--.
In claim 16, line 2, “the cone surface” lacks proper antecedent basis for as while a cone has been previously defined, no “cone surface” has been previously defined. It is suggested that “the” be changed to --a--.
Allowable Subject Matter
Claim1-7, 16 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the prior art of record taught or suggested that those skilled in the art would have determined the deviation in geometry and determined based on this deviation in geometry the amount of material to be removed followed by removing the material in order to obtain a joint with improved properties for conductor cables.
The references to Kirch (US 2050888), Olsson (US 4032380)and Schultz et al (US 4084307) all suggested cable joint structures similar to that provided by applicant however none are made using the processing as recited above to determine the insulation provided in the arrangement. The reference to Antonischki et al (US 2013/0032011) suggested the controlled cutting of the ends of the cables but again failed to perform the identified measurements as claimed to make the cable joint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746